                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI

UNITED STATES OF AMERICA

                             Plaintiff,

-vs-                                                              Criminal Action No.
                                                                  20-00261-01-CR-W-HFS
DOMINICK CAMPOS,

                        Defendant.
_____________________________________

                   MEMORANDUM OF MATTERS DISCUSSED AND
                   ACTION TAKEN AT PRETRIAL CONFERENCE

The following matters were discussed and action taken during the pretrial conference:

PENDING CHARGE:              Possession with Intent to Distribute Methamphetamine, in violation
                             of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A)

                             Possession of a Firearm in Furtherance of Drug Trafficking, in
                             violation of 18 U.S.C. § 924(c)(1)(A)

                             Felon in Possession of Firearms, in violation of 18 U.S.C. §§
                             922(g)(1) and 924(a)(2)

TRIAL COUNSEL:
      Government:            Robert Smith
           Case Agent:       Jackson County Drug Task Force Detective Mike McClure
      Defense:               Anthony Sicola

OUTSTANDING MOTIONS:                 None

ANTICIPATED MOTIONS:                 None

TRIAL WITNESSES:
     Government:         7-10 with or without stipulations
     Defense:            Defendant may testify
TRIAL EXHIBITS:
     Government:         15 exhibits
     Defense:            No additional exhibits

DEFENSES:
    ( x ) defense of general denial
    ( ) defenses of general denial and _________________________________________




         Case 4:20-cr-00261-HFS Document 34 Filed 09/01/21 Page 1 of 2
POSSIBLE DISPOSITION:
     ( ) Definitely for trial                      ( ) Possibly for trial
     ( x ) Motion to continue to be filed          ( ) Likely a plea will be worked out

TRIAL TIME:       2 ½ days
      Government’s case including jury selection:      2 days
      Defense case:   ½ day

STIPULATIONS:
     ( ) not likely
     ( ) not appropriate
     ( ) likely as to:
          ( ) chain of custody
          ( ) chemist’s reports
          ( x ) prior felony conviction and knowledge of that status
          ( x ) interstate nexus of firearm

UNUSUAL QUESTIONS OF LAW:               None

FILING DEADLINES:

       Witness and Exhibit Lists:
       Government: September 3, 2021
       Defense:     September 3, 2021
       Counsel are requested to list witnesses in alphabetical order on their witness list.

       Exhibit Index, Voir Dire, Jury Instructions: September 3, 2021
       Jury instructions must comply with Local Rule 51.1

       Motions in Limine: September 3, 2021

TRIAL SETTING: Criminal jury trial docket commencing September 20, 2021
     Please note: Government counsel has another case on the September docket (USA v.
                  Akins, 20-00307-01-CR-W-GAF) in which a continuance may be
                  requested or the case may be resolved without a trial.

OTHER:
    ( )       A _____________________-speaking interpreter is required.
    ( )       Other assistive devices:

       IT IS SO ORDERED.

                                                          /s/ Jill A. Morris
                                                          JILL A. MORRIS
                                                          United States Magistrate Judge

                                               2



         Case 4:20-cr-00261-HFS Document 34 Filed 09/01/21 Page 2 of 2
